Citation Nr: 0825465	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-31 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease 
with gastroesophageal reflux disease, evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefit sought on appeal.  The veteran, who had 
active service from July 1952 to July 1956, appealed that 
decision to the Board, and the case was referred to the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran's peptic ulcer disease with gastroesophageal 
reflux disease is not moderately severe with impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year. 

2.  The veteran's peptic ulcer disease with gastroesophageal 
reflux disease does not manifest persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
peptic ulcer disease with gastroesophageal reflux disease 
have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 
(West 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic 
Code 7305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in March 2004, March 2006, and December 2006.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a Veterans Service Organization (VSO) recognized by the VA, 
specifically the Texas Veterans Commission, and the Board 
presumes that the veteran's representatives have a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his representative were 
provided copies of the Statement of the Case and Supplemental 
Statements of the Case, the representative submitted a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) in which the representative provided additional 
argument in support of the veteran's claim.  In the Board's 
opinion, all of this demonstrates actual knowledge on the 
part of the veteran and his representatives of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representatives have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that the evaluation assigned 
for his peptic ulcer disease, with gastroesophageal reflux 
disease, does not accurately reflect the severity of that 
disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
is considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

By way of background, a December 1956 rating decision granted 
service connection for a pyloro spasm, variously diagnosed as 
residuals of a duodenal ulcer, and assigned a noncompensable 
evaluation.   The noncompensable rating remained in effect 
until a rating decision, dated in October 1999, reclassified 
the disorder as peptic ulcer disease and increased the 
evaluation to 10 percent under Diagnostic Code 7305.  A 
subsequent rating decision in March 2004 increased the 
evaluation to 20 percent.  The 20 percent evaluation was 
continued in a rating decision of May 2006. 

The evidence of record in this case consists of VA medical 
records, including examination reports, and statements from 
the veteran.  

A January 2005 VA discharge summary indicated that the 
veteran had an endograft of an abdominal aortic aneurysm.  

A March 2005 VA medical record indicated that the veteran 
weighed 193 lbs. and was assessed as having peptic ulcer 
disease, with gastroesophageal reflux disease.  A physical 
examination of the veteran's abdomen reported it to be soft 
and non-tender, noting no masses or organomegaly.  The 
diagnosis also reported mild anemia probably related to the 
recent surgery for an abdominal aortic aneurysm.  

A May 2005 VA medical record noted that the veteran was doing 
well on his medication for peptic ulcer 
disease/gastroesophageal reflux disease.

A subsequent May 2005 VA medical record noted that the 
veteran's abdomen was soft, non-distended, and non-tender.  
Bowel sounds were present in all 4 quadrants.  No nausea or 
vomiting was reported and the veteran's appetite was 
adequate.  Bowel habits were regular and normal in color and 
consistency.  The examiner's comments stated that the veteran 
had gastroesophageal reflux disease and constipation.  

Another May 2005 VA medical record listed the veteran's 
weight as 190 lbs.

An August 2005 VA medical record indicated that the veteran 
weighed 201 lbs and that his peptic ulcer 
disease/gastroesophageal reflux disease symptoms were 
controlled.

A January 2006 VA claim for an increased evaluation stated 
that the veteran's peptic ulcer disorder was worsening.  The 
veteran reported that he had developed a recurring reflux 
condition that would affect him at night as well as 
continuous heartburn. 

A February 2006 VA medical record indicated that the veteran 
was having some continued heartburn related to peptic ulcer 
disease/gastroesophageal reflux disease and that his weight 
was 204 lbs.

An April 2006 VA examination report shows that the veteran 
related experiencing frequent indigestion, heartburn, 
epigastric and chest discomfort, excessive gas, bloating, 
frequent constipation, and reflux.  He stated that the reflux 
would occasionally wake him up at night.  No history of 
hematemesis, melena, nausea, or vomiting was reported.  The 
examiners noted that the veteran's weight had remained stable 
and found no evidence of anemia.  Examination of his abdomen 
revealed it to be symmetrical in appearance.  Auscultation of 
the abdomen revealed active bowel sounds in all 4 quadrants.  
Palpation revealed no tenderness and no evidence of guarding 
or rebound.  There was also no evidence of a palpable hernia.  
The examiner's diagnosis was remote peptic ulcer disease with 
residual gastroesophageal reflux disease.  

The May 2006 rating decision continued the rating for peptic 
ulcer disease at 20 percent disabling under Diagnostic Code 
7305.  The RO noted that an evaluation of 40 percent was not 
warranted because evidence was not produced demonstrating 
impaired health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
at least four or more times a year.  

A June 2006 VA medical report indicated that the veteran was 
having some continued heartburn.  His weight was listed as 
203.4 lbs.

A June 2006 Notice of Disagreement contended that the VA had 
failed to consider the pain and vomiting the veteran faced on 
a recurring basis.  The veteran asked that his 
gastrointestinal disorder be considered under Diagnostic Code 
7306 because he had the symptoms listed amongst those 
criteria.  He also stated that the examiner never asked him a 
question about pain or vomiting during the recent 
examination.  

A July 2006 VA pre-operative procedure report indicated that 
the veteran had not lost over 10 percent of his body weight 
within the last six months.

An August 2006 Statement of the Case noted that the veteran 
had mild anemia, a requirement for a 40 percent rating.  
However, the RO found that the medical evidence indicated 
that the anemia resulted from the January 2005 abdominal 
aortic aneurysm repair rather than the peptic ulcer 
disease/gastroesophageal reflux disease.  

An August 2006 VA medical record noted that the veteran 
weighed 200 lbs., his abdomen was flat and soft, and his 
bowel sounds were active.  No complaints of incontinence were 
reported.  

A subsequent August 2006 VA medical record stated that the 
veteran had no difficulty chewing or swallowing, and 
experienced no nausea or vomiting.  

Another August 2006 VA medical record stated that the 
veteran's abdomen was soft, non-distended, and non-tender.  
Bowel sounds were present in all four quadrants.  He had no 
nausea or vomiting and his appetite was adequate.  His bowel 
habits were regular/normal in color and consistency.  He 
reported problems with constipation, but was not constipated 
at the time.  

A subsequent August 2006 VA medical record reported that the 
veteran had no problems with voiding.  A later record from 
the same month indicated that the veteran's bowel and bladder 
were continent.  

A September 2006 VA Form 9 (Appeal to the Board of Veterans' 
Appeals) indicated the veteran's belief that his diagnosed 
anemia arose from his ulcers.  He claimed to have attacks 
caused by his gastrointestinal disorder at least once a month 
which lasted for two or three days.  Therefore, the veteran 
said that the days lost due to these attacks equaled the 
amount required to qualify for a 40 percent disability rating 
under Diagnostic Code 7305.  

An October 2006 VA medical record listed the veteran's weight 
as 200 lbs.  

An October 2006 statement from the veteran indicated that he 
had a CAT scan to confirm that no abdominal aortic leakage 
caused his anemia and that a VA examiner confirmed that his 
anemia was caused by his ulcer.  He reported experiencing 
mild weight loss.  He also reiterated his contention, 
included on his VA Form 9, that his incapacitating symptoms 
exceeded the number of days specified for a 40 percent rating 
evaluation.  

An October 2006 medical report assessed the veteran with 
having peptic ulcer disease/gastroesophageal reflux disease 
that was treated and mild anemia of "chronic disease - nl 
iron and B12 in 2005."  The veteran's weight was recorded as 
196 lbs.

An October 2006 claim, filed by the veteran, asked for 
secondary service connection for dental erosion and decay, 
secondary to his duodenal ulcer caused acid reflux 
disability.

A February 2007 VA medical examination was conducted to 
determine the relationship between the veteran's peptic ulcer 
disease and gastroesophageal reflux disease.  The examiner 
noted that he had reviewed the claim file.  The subjective 
examination indicated that the veteran had trouble 
swallowing, choking on both solids and liquids on a weekly 
basis.  The veteran reported having heartburn symptoms 2 to 3 
times per week, and noted no radiation into the arms.  No 
hematemsis or melena was reported.  The veteran said that he 
experienced regurgitation on a weekly basis at night time.  
He also had nausea with vomiting on a weekly basis, 
especially when he ate greasy food or salads at night.  The 
physical examination stated that the veteran was in good 
health, but had mild anemia with a hemoglobin count of 12.6.  
The examiner reported that veteran had a history of good 
nutrition with stable weight over the past two years.  The 
diagnosis was peptic ulcer disease and gastroesophageal 
reflux disease.

In a comment included with the diagnosis, the examiner stated 
that it would be impossible to say without resorting to 
speculation whether the veteran's peptic ulcer disease and 
gastroesophageal reflux disease were related.  He noted that 
peptic ulcer disease did not cause gastroesophageal reflux 
disease, but the symptomatology was very similar.  He opined 
that the veteran may well have had gastroesophageal reflux 
disease when he was first diagnosed with having peptic ulcer 
disease, but gastroesophageal reflux disease was a disease 
process that was only relatively recently recognized. 

A separate February 2007 VA examination found that the 
veteran's teeth showed no evidence of damage caused by acid 
reflux disease.  The opinion was that the loss of the 
veteran's teeth resulted from dental caries and chronic adult 
periodontitis, not the service-connected duodenal ulcer.  

An April 2007 rating decision granted service connection for 
gastroesophageal reflux disease.  The RO noted the findings 
of the February 2007 VA examination, especially the assertion 
that gastroesophageal reflux disease was a disease process 
that had only recently been recognized.  The RO found, after 
reviewing the service medical records, that the symptoms 
recorded therein were consistent with the current 
gastrointestinal findings.  Reasonable doubt was resolved by 
granting service connection for gastroesophageal reflux 
disease.  The decision stated that the peptic ulcer disease 
and the gastroesophageal reflux disease would be considered 
together and, therefore, no evaluation for gastroesophageal 
reflux disease would be made because the peptic ulcer disease 
evaluation was under appeal.  As such, the 20 percent 
evaluation was continued.  The rating decision also denied 
the veteran's claim for dental erosion based on the findings 
of the February 2007 VA examination.

A July 2007 Supplemental Statement of the Case continued the 
rating for peptic ulcer disease/gastroesophageal reflux 
disease at 20 percent.  The Supplemental Statement of the 
case advised the veteran that his conditions did not meet the 
criteria for a 30 percent rating under Diagnostic Code 7346, 
the rating criteria for gastroesophageal reflux disease by 
analogy, or a 40 percent rating under Diagnostic Code 7305, 
the rating criteria for peptic ulcer disease.  

A July 2007 statement from the veteran indicated his belief 
that he qualified for a 30 percent disability rating.  He 
stated that the disorders impaired his health by causing 
symptoms such as persistent pyrosis with substernal pain, 
tooth loss, and frequent discomfort.  He also claimed that he 
needed to eat a restricted diet in order to control the 
disorder's debilitating effects.  He noted that he had 
monthly regurgitation problems resulting in large temporary 
weight losses.  

An August 2007 Supplemental Statement of the Case advised the 
veteran that the RO had used the criteria under Diagnostic 
Code 7305 in evaluating his claim and would be continuing the 
20 percent rating.  The RO also said that they had erred in 
including the additional rating criteria for gastroesophageal 
reflux disease in the previous Supplemental Statement of the 
Case because it was not applicable.  Despite the 
inapplicability, the RO reiterated that the veteran's 
conditions would meet the criteria for a 30 percent rating 
under the rating criteria for gastroesophageal reflux 
disease.  In doing so, the Supplemental Statement of the Case 
listed the required symptoms, explained that the medical 
evidence did not indicate that the veteran had substernal arm 
or shoulder pain, and noted that the disorders did not cause 
considerable impairment of his health.  

A December 2007 VA Form 646 (Statement of an Accredited 
Representative in an Appealed Case) acknowledged receipt of 
the July 2007 and August 2007 Supplemental Statements of the 
Case.  The veteran's representative said that the veteran had 
adequately stated his contentions on his September 2006 VA 
Form 9 and argued that the veteran should be granted a 40 
percent evaluation because he showed indications of anemia 
and weight loss due to the disorders.

Diagnostic Code 7305, the rating code for duodenal ulcers, 
provides that a moderate ulcer disease, with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations, warrants a 20 percent rating.  A moderately 
severe ulcer, with symptoms less than severe, but with 
impairment of health manifested by anemia and weight loss; or 
with recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times a year, warrants 
a 40 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 
7305.

Despite the claim of error in the August 2007 Supplemental 
Statement of the Case, the Board notes that the veteran's 
disorders could be rated alternatively for gastroesophageal 
reflux disease by analogy under the criteria for hiatal 
hernias at Diagnostic Code 7346.  See 38 C.F.R. § 4.114 
(advising that in most cases where a veteran has two 
digestive disorders, such as a peptic ulcer disorder and 
gastroesophageal reflux disease, a single evaluation is to be 
assigned under the diagnostic code which reflects the 
predominant disability picture); see also 38 C.F.R. § 4.20.  
Diagnostic Code 7346 provides that a 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity, and that a 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  .  
See C.F.R. § 4.114, Diagnostic Code 7346.

The Board finds that the evidence of the record supports the 
current 20 percent evaluation for the veteran's peptic ulcer 
disorder/gastroesophageal reflux disease under Diagnostic 
Code 7305.  The February 2007 VA examination reported that 
the veteran had weekly symptoms of nausea and vomiting, as 
well as mild anemia.  The examiner also noted that the 
veteran's weight was stable over the last two years and that 
he showed indications of good health and nutrition.  
Therefore, the Board finds that the medical evidence shows 
that the veteran has the continuous moderate manifestations 
of peptic ulcer disease required of a 20 percent rating under 
Diagnostic Code 7305.  

From this record, the Board finds that the evidence does not 
support the veteran's claim for a 40 percent rating under 
Diagnostic Code 7305.  As mentioned previously, a 40 percent 
rating would be granted if the evidence of the record 
sufficiently indicated that the veteran had anemia and weight 
loss caused by the service-connected digestive system 
disorders.  Although the veteran has mild anemia, no medical 
evidence in the record indicates that he has suffered weight 
loss due to the disorder.  Looking at the medical records in 
the file, from March 2005 through October 2006, the veteran's 
weight fluctuated between 190 and 204 lbs, rising and falling 
over that period.  In fact, over the time period examined for 
this decision, the veteran gained 3 lbs.  The record also 
includes no medical evidence confirming the temporary losses 
of weight due to regurgitation claimed by the veteran in his 
July 2007 statement.  As such, the evidence in the record 
does not support a 40 percent rating under Diagnostic Code 
7305, requiring evidence of weight loss.

If manifestations of anemia and weight loss cannot be 
demonstrated, Diagnostic Code 7305 alternatively allows for a 
40 percent rating if the evidence indicates that the veteran 
had recurrent incapacitating episodes averaging 10 days or 
more in duration four or more times a year.  Although the 
veteran stated on his September 2006 VA Form 9 that he had 
attacks at least once a month, he has submitted no evidence 
indicating that these attacks were incapacitating.  The 
February 2007 VA medical examination noted that the veteran 
suffered symptoms on a weekly basis, but no statements from 
the veteran indicating that these symptoms incapacitated him.  
Moreover, although the veteran's statements indicate that 
each of his attacks lasted two or three days, their duration 
is far short of the 10 days per incapacitating episode 
average required for a 40 percent rating.  As such, the Board 
finds that the preponderance of the evidence does not support 
the veteran's claim for a 40 percent disability rating under 
Diagnostic Code 7305

In reference to the veteran's June 2006 Notice of 
Disagreement, the Board finds that the veteran does not meet 
the criteria for evaluation under Diagnostic Code 7306, the 
rating criteria for marginal ulcers.  The medical evidence in 
the record contains no diagnosis for a marginal ulcer.  As 
such, the Board finds that Diagnostic Code 7306 is not 
applicable. 

If rated under Diagnostic Code 7346, the rating criteria for 
gastroesophageal reflux disease by analogy, the Board finds 
that the veteran's digestive disorders would not qualify for 
a rating in excess of the currently assigned 20 percent 
evaluation.   The February 2007 VA examination reported that 
the veteran had symptoms of dysphagia, pyrosis, 
regurgitation, and substernal pain in the form of heartburn.  
However, the Board finds that the preponderance of the 
evidence indicates that the veteran's digestive disorders do 
not considerably impair his health, a requirement for the 30 
percent rating under Diagnostic Code 7346.  In the veteran's 
July 2007 statement, he claimed that the conditions created 
problems such as tooth loss, frequent discomfort and diet 
restrictions.  The medical evidence, specifically the 
February 2007 VA examination, noted that the veteran's tooth 
loss was the result of dental caries and chronic adult 
periodontitis, not his gastroesophageal reflux disease.  The 
veteran has not submitted any opposing credible medical 
opinion finding a nexus between the tooth decay and his 
service-connected disorders.  The other February 2007 VA 
examination reported that the veteran appeared well-
developed, well nourished, in no acute distress, and in good 
health, except for mild anemia.  The record contains no 
evidence indicating that the anemia in itself considerably 
impacts the veteran's overall health.  The record also 
includes no credible medical evidence indicating that the 
frequent discomfort, restricted diet, or any symptom arising 
from the veteran's digestive system disorders has a 
considerable negative impact upon his health.  The evidence 
of the record does not support the veteran's claim that his 
peptic ulcer disease, with gastroesophageal reflux disease, 
caused a considerable impairment to his health and, as such, 
a 30 percent rating under Diagnostic Code 7346 is not 
warranted.  

Determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned. Thun v. Peake, 22 Vet. App. 111, 115 
(2008)  

In this instance, the veteran's symptomatology is clearly 
accounted for in Diagnostic Code 7305, as noted previously in 
this opinion.  The veteran has weekly attacks of peptic ulcer 
disease, with symptoms such as vomiting and nausea, 
especially if he eats greasy foods or salads at night.  The 
diagnostic code rating accounts for the presence of such 
continuous moderate manifestations of peptic ulcer disease in 
the criteria for a 20 percent rating.  In addition, no 
evidence in the record indicates that the veteran's digestive 
disorders caused either marked interference with employment 
or frequent hospitalization.  As such, the Board finds that 
the diagnostic code for the veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for his peptic ulcer disease, with 
gastroesophageal reflux disease.


ORDER

An evaluation in excess of 20 percent for peptic ulcer 
disease with gastroesophageal reflux disease is denied.




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


